DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,898,017. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same invention including a base, spout nut, and overmolded drinking tip.  Examiner notes all of these are present in at least claim 9 of the ‘017 patent (which includes all antecedent claim limitations), which could anticipate the subject matter found in instant claim 1. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, from which claims 2-20 depend, there is no support in the Specification for the limitation “a spout nut disposed between the overmolded drinking tip and the closable drinking spout”.  Examiner notes this limitation does not appear in the written description, nor does the configuration appear in the closest drawing of Figure 4.  Instead, Figure 4 shows the spout as broadly (18) and the overmolded cover (unlabeled in the Figure, but clearly shown and identifiable by referencing Figures 1 and 2; see annotated Figure 4 below).  As such, the limitation with claim element numbers, reads “a spout nut (26) disposed between overmolded drinking tip (20) and the closable drinking spout (18).”  When phrased like this, it is clear that the limitation is not supported by the structure shown in Figure 4.  Examiner notes closable drinking spout element (18) is a broad numeral and does not point to a specific structural element, and thus there is no support for it bounding spout nut (26) with the overmolded drinking tip (20). 

    PNG
    media_image1.png
    371
    453
    media_image1.png
    Greyscale

	Regarding claim 2, there is no support for the limitation “wherein the spout nut comprises at least one retention tab that interlocks with the overmolded drinking tip”.  Examiner notes spout nut (26) does not appear to even make contact with the overmolded drinking tip in Figure 4, nor is there any supporting disclosure in the written description.  Examiner does note para. [0034] wherein it is stated that “[t]he spout nut 26 includes an external flange or skirt 78 at another end, the skirt 78 being radially flexible so that the ends of the skirt 78 form one or more retention tabs that can slide within a central bore of the core connector 28 during assembly and extend outward, into an annular channel 80 in the core connector 28 to secure the core connector 28 to the spout base 24 when fully assembled”, however it is not clear if this supports an amended version of the limitation connecting the spout nut to the spout base.  

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, from which claims 2-20 depend, it is not clear how the spout nut (26) is “between” the overmolded drinking tip (20) and the closable drinking spout (18).  Examiner notes Figure 4, wherein numeral (18) broadly points to the entire spout, and not to any specific structure, and thus it is not clear how this is located on the opposite side of the spout nut (26) from overmolded drinking tip (20; unlabeled in the Figure but seen in the annotated Figure 4 above). 
Regarding claim 2, it is not clear how “the spout nut comprises at least one retention tab that interlocks with the overmolded drinking tip”.  Examiner notes spout nut (26) does not appear to even make contact with the overmolded drinking tip in Figure 4, nor is there any supporting disclosure in the written description.  Examiner does note para. [0034] wherein it is stated that “[t]he spout nut 26 includes an external flange or skirt 78 at another end, the skirt 78 being radially flexible so that the ends of the skirt 78 form one or more retention tabs that can slide within a central bore of the core connector 28 during assembly and extend outward, into an annular channel 80 in the core connector 28 to secure the core connector 28 to the spout base 24 when fully assembled”, however it is not clear if this supports an amended version of the limitation connecting the spout nut to the spout base.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 7, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0012686 (Joehnk).
Regarding claim 1, Joehnk teaches a lid assembly for a liquid container, the lid assembly comprising: 
a base (200) having a closable drinking spout (300) and an overmolded drinking tip (306; see para. [0034]) connected to the closable drinking spout; and 
a spout nut (222; Examiner notes no structure or function is read into the term “spout nut” beyond that which is explicitly claimed) disposed between the overmolded drinking tip and the closable drinking spout (Examiner notes this limitation was rejected above under 35 USC 112(b) for being indefinite; the nut is as between the tip and spout as that of the instant invention; ALTERNATIVELY, a portion of the asserted nut can also be seen as being radially between these elements, as seen in the annotated Figure below).  

    PNG
    media_image2.png
    595
    514
    media_image2.png
    Greyscale

	Regarding claim 7, an inner side of the base includes a straw well (read as the conduit space immediately below the spout nut 222; see annotated Figure 5A above; capable of use in the intended manner as comprising a cylindrical structure like that of the instant invention).  
	Regarding claim 13, the overmolded drinking tip includes a rigid core connector (body indicated by 301) and a pliable overmolded sleeve (306).  
Regarding claim 14, the pliable overmolded sleeve is chemically bonded to the rigid core connector (Examiner asserts this is an inherent quality of overmolding/co-molding as the heat of the injection process bonds the overmolded layer to the core connector).  
Regarding claim 20, the closable drinking spout comprises an elastic material (explicitly taught in para. [0028] e.g. silicone).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0012686 (Joehnk) as applied above under 35 USC 102(a)(1) to claim 1 in view of Official Notice.
Regarding claim 2, Joehnk as applied above teaches all limitations substantially as claimed, but fails to teach the spout nut comprises at least one retention tab that interlocks with the overmolded drinking tip.  
Examiner notes that the asserted spout nut (222) appears to be at the very least friction fit into the inside of spout (230).
Examiner takes Official Notice it would have been obvious to provide an interlocking connection between the spout nut and the spout of Joehnk, by providing at least one retention tab (e.g. an annular flange to interlock into an annular groove) as is well-known in the art to secure elements together, motivated by the benefit of preventing unintentional displacement and/or separation.  See MPEP 2144.03.


12.	Claims 3-6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0012686 (Joehnk) as applied above under 35 USC 102(a)(1) to claim 1, in view of US 2016/0150898 (Hoskins).
Regarding claim 3, Joehnk as applied above under 35 USC 102(a)(1) teaches all limitations substantially as claimed, but fails to teach the closable drinking spout is pivotably attached to a lid housing.  
Hoskins teaches the equivalance between a purely translated poppet valve in the embodiment of Figures 18-22, and a pivotable connection (embodiment of Figures 11-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lid assembly of Joehnk, pivotally attaching it to the lid as taught by Hoskins, motivated by the benefit of storing it within a cover to maintain the spout in a hygienic condition. Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 4, further comprising a pivotable cover (Hoskins 112) attached to the lid housing.  
Regarding claim 5, the pivotable cover receives a distal end of the overmolded drinking tip when the overmolded drinking tip is in a closed position (read such that the tip is received within the confines of the cover taught by Hoskins, e.g. Figure 12).  
Regarding claim 6, Joehnk in view of Hoskins teaches all limitations substantially as claimed, but fails to teach the distal end of the overmolded drinking tip is received in a recess in the pivotable cover.  
Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combined lid of Joehnk in view of Hoskins, providing a recess in the cover to receive the tip of the spout, motivated by the benefit of preventing it from becoming dirty before use.  
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding claim 18, further comprising a push-button locking mechanism (Hoskins 116) that releasably secures the closable drinking spout in a closed position.  
Regarding claim 19, the push-button locking mechanism, when pushed, releases an internal lock to allow the closable drinking spout to move to an open position (Hoskins teaches the push button allows lid 112 to move to the open position, allowing access to the spout).  

13.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0012686 (Joehnk) as applied above under 35 USC 102(a)(1) to claim 1, in view of US 6,079,589 (Matsuyama).
Regarding claim 15, Joehnk teaches all limitations substantially as claimed, but fails to teach the base includes a pressure opening.  
Matsuyama teaches a base (12) including a pressure opening (39).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lid of Joehnk, providing a pressure opening as taught by Matsuyama
Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 16, further comprising a pressure relief valve (Matsuyama 14) disposed in the pressure opening.  
Regarding claim 17, the pressure relief valve opens to equalize pressure when the overmolded drinking tip is in an open position (col. 4, lines 11-23; Examiner notes Matsuyama also teaches a pull-out drinking spout similar to that of Joehnk).  

Allowable Subject Matter
14.	Claims 8-12 have not been rejected in view of prior art, but an indication of allowability cannot be made at this time because these claims are rejected under 35 USC 112(a). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733